Electronically Filed
                                                      Supreme Court
                                                      SCWC-29551
                                                      26-SEP-2011
                                                      09:52 AM

                          NO. SCWC-29551

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              DONALD T. OKIMOTO and KUMIKO OKIMOTO,
                Petitioners/Plaintiffs-Appellants

                                 vs.

     KURT I. UYEHARA, D.D.S., Respondent/Defendant-Appellee


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                       (CIV. NO. 06-1-0153)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
               (By: Recktenwald, C.J., Nakayama,
                 Acoba, Duffy, and McKenna, JJ.)

          The Application for Writ of Certiorari filed on
August 22, 2011 by Petitioners/Plaintiffs-Appellants Donald T.
Okimoto and Kumiko Okimoto is hereby rejected.
          DATED:   Honolulu, Hawai#i, September 26, 2011.
Carl H. Osaki; and Wayne M.        /s/ Mark E. Recktenwald
Sakai, Michiro Iwanaga and
Daniel M. Chen (Sakai Iwanaga      /s/ Paula A. Nakayama
Sutton Law Group AAL ALC)
for petitioners/                   /s/ Simeon R. Acoba, Jr.
plaintiffs-appellants,
on the application.                /s/ James E. Duffy, Jr.

Sidney K. Ayabe, Diane W.          /s/ Sabrina S. McKenna
Wong, and Michael J. Van
Dyke (Ayabe Chong Nishimoto
Sia & Nakamura) for
respondent/defendant-appellee,
on the opposition.